Citation Nr: 0216489	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  96-39 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

Evaluation of a dysthymic disorder, rated as 30 percent 
disabling from April 22, 1997 and as 50 percent disabling 
from May 10, 2001.  

(The issues of service connection for a back disorder 
secondary to a service-connected right knee disorder; 
entitlement to a total disability evaluation, for 
compensation purposes, based on individual unemployability; 
and an extension of a temporary total rating based on 
convalescence, under 38 C.F.R. § 4.30, beyond October 31, 
1997, will be the subjects of a later decision.)


WITNESSES AT HEARINGS ON APPEAL

Appellant, spouse, D. W., J. D., and D.C.


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel

INTRODUCTION

The veteran's active military service extended from July 1964 
to August 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.  

The Board is undertaking additional development on the issues 
of service connection for a back disorder secondary to a 
service-connected right knee disorder; entitlement to a total 
disability evaluation, for compensation purposes, based on 
individual unemployability; and an extension of a temporary 
total rating based on convalescence, under 38 C.F.R. § 4.30, 
beyond October 31, 1997, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues.  

In a January 2002 letter, the RO informed the veteran that 
the attorney who had represented him was no longer authorized 
to represent claimants for benefits before VA.  The veteran 
was notified that he could proceed without a representative 
or select a new representative.  The veteran has not notified 
VA of the selection of another representative.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal for a higher rating for a 
dysthymic disorder has been obtained.  

2.  Prior to May 10, 2001, the service-connected dysthymic 
disorder was manifested by complaints of sleep disturbance, 
being generally very depressed, arguing with his wife, 
diminished libido, crying without provocation, and suicidal 
and homicidal ideation without intent; and, on mental status 
examination, being tearful, tangential, and dysphoric, with a 
depressed mood and limited insight.  He was casually dressed, 
fully cooperative, and oriented with normal speech, 
appropriate affect, logical and tight thought processes, 
without loosening of associations, confusion, or gross 
impairment of memory.  Judgment was adequate.  

3.  As of May 10, 2001, the service-connected dysthymic 
disorder was manifested by complaints of feeling down because 
the veteran could not do what he used to do and had arguments 
with his wife because of his aches and pains, diminished 
libido; and, on mental status examination, appearing anxious 
and dysphoric with a predominant mood of anxiety and 
depression; and affect was appropriate to content.  The 
veteran was casually groomed, maintained good eye contact, 
and was fully cooperative.  Speech was with normal limits.  
Thought processes and associations were logical and tight.  
There was no loosening of associations or confusion.  No 
gross impairment of memory was observed and the veteran was 
oriented in all spheres.  There were no hallucinations or 
delusions.  Insight was limited and judgment was adequate.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the 
service-connected dysthymic disorder were not met prior to May 
10, 2001.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
including § 4.7 and Code 9433 (2002).  

2.  The criteria for a rating in excess of 50 percent for the 
service-connected dysthymic disorder have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, including 
§ 4.7 and Code 9433 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law while this claim was pending.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2001).  Further, 
implementing regulations have been published.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for 
amendments not applicable here, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  

The RO considered the case under VCAA, implementing 
regulations and VA guidance issued pursuant to that act and 
regulations.  The RO provided the veteran with the pertinent 
evidentiary development, which was subsequently codified by 
VCAA and implementing regulations.  In addition to performing 
the pertinent development required under VCAA, the RO 
notified the veteran of his right to submit evidence.  Thus, 
the Board finds VA has completed its duties under VCAA and 
implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2001).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Specifically, the veteran's application is complete.  The 
rating decision, statements of the case, and supplemental 
statements of the case, as well as letters dated in June 
1995, August 1996, June 2000, January 2002, and May 2002, 
notified the veteran and his representative of the evidence 
necessary to substantiate the claim, the evidence which had 
been received, and the evidence to be provided by the 
claimant.  Cf. Quartuccio v. Principi, 16 Vet. App. 183, 187, 
188 (2002).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate these claims for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating these claims.  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  All relevant Federal 
records have been obtained.  The service medical records are 
in the claims folder.  VA records have been obtained.  The 
veteran has been examined by VA and a medical opinion 
rendered.  

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  Notably, neither the appellant nor the 
representative has asserted that the case requires further 
development or action under VCAA or its implementing 
regulations.  

Evaluation of the Dysthymic Disorder  Service-connected 
disabilities are rated in accordance with a schedule of 
ratings which are based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2002).  

The claim for service connection for a psychiatric disability 
was received April 22, 1997.  That is the earliest effective 
date for benefits for a service-connected psychiatric 
disability.  38 U.S.C.A. § 5110(a) (West 1991).  

Effective on and after November 7, 1996, the General Rating 
Formula for Mental Disorders, including dysthymic disorders, 
is:                        

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
......100
Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships............................
....................................70
Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
....................50
Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent 
events)..................30
Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous 
medication...............................
..................10
A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous 
medication...............................
....................0

38 C.F.R. § 4.130, Code 9433 (1997-2002).  

Evidence and Analysis, Rating in excess of 30 percent prior 
to May 10, 2001  The preponderance of evidence shows that, 
prior to May 10, 2001, the manifestations of the service-
connected dysthymic disorder did not approximate the criteria 
for any rating over 30 percent.  Clinical notes from 1997 
through May 2001 are of record but do not provide sufficient 
evidence to rate the disability and do not identify 
manifestations which approximate the criteria for a higher 
rating.  

On the August 1997 VA mental examination, the veteran 
complained of physical pain.  He said he was mildly depressed 
most of the time and very depressed sometimes.  He denied 
anhedonia.  He reported diminished libido and some suicidal 
ideation by history.  On mental status examination, he was 
casually groomed and made limited eye contact.  He appeared 
somewhat dysphoric.  Speech was within normal limits with 
regard to rate and rhythm.  [There was no report of the 
circumstantial, circumlocutory, or stereotyped speech, which 
is part of the criteria for a 50 percent rating.]  The 
predominant mood was one of mild depression and affect was 
appropriate to content.  [The depressed mood is part of the 
criteria for the 30 percent rating.  The affect was not 
flattened and there was no report of disturbances of 
motivation and mood consistent with a 50 percent or higher 
rating.]  The veteran's thought processes and associations 
were logical and tight and there was no loosening of 
associations or any confusion.  [This is contrary to the 
impaired thought processes, which are part of the criteria 
for 50 percent and higher ratings.]  Some memory impairment 
was noted.  [This would be within the mild memory impairment 
which is part of the criteria for a 30 percent rating and 
would not approximate the criteria for a 50 percent rating: 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks).]  
The veteran was oriented.  There were no hallucinations or 
delusions.  [There was no evidence of the manifestations 
required for 70 or 100 percent evaluations.]  The veteran's 
insight was limited and judgment was adequate.  [This does 
not approximate the impaired judgment which characterizes a 
disability ratable at 50 percent.]  

The August 1997 VA examination concluded with a diagnosis of 
dysthymic disorder secondary to a knee condition.  The GAF 
was 58.  The global assessment of functioning (GAF) is a 
scale reflecting the psychological, social and occupational 
functioning under hypothetical continuum of mental illness.  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994).  See Carpenter v. Brown, 8 Vet. App. 240, 243 
(1995).  A GAF from 51 to 60 is defined as moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g. few friends, 
conflicts with co-workers).  A GAF of 58 would be toward the 
more mild end of the range and would not provide evidence 
that the disability exceeded 30 percent.  The findings of the 
trained medical professional provide the most probative 
evidence as to the extent of the disability and the findings 
on this examination do not approximate the criteria for a 
higher evaluation.  38 C.F.R. § 4.7 (2002).  

The summary of the October 1997 VA hospitalization shows 
treatment for degenerative joint disease of the right ankle.  
Depression was noted, without details to rate the psychiatric 
disability.  

At his December 1997 RO hearing, the veteran gave sworn 
testimony to the effect that he took medication for his 
depression.  He described restrictions to his activities 
because of his service-connected joint disorders and noted 
that these restrictions depressed him.  He frequently sat and 
cried because of the problems.  During his January 1999 RO 
hearing, the veteran testified that his depression had gotten 
worse and he was under treatment.  The hearing testimony does 
not provide evidence of the manifestations required for 50 
percent or higher ratings.  

The veteran had another VA mental examination in June 2000.  
He reported that he took medication for sleep, fell asleep 
well, but awoke early and could not get back to sleep.  [Such 
sleep disturbance is within the criteria for a 30 percent 
rating.]  He said he was generally very depressed.  He did 
not feel well.  His wife sometimes tired of his complaining 
and they argued a lot.  He reported diminished libido.  He 
told of crying without provocation.  He reported suicidal and 
homicidal ideation without intent.  On mental status 
examination, the veteran was casually groomed.  He was 
tearful throughout much of the examination and tangential, 
often going into great detail about physical rather than 
psychological problems.  However, he was fully cooperative.  
He appeared rather dysphoric.  Speech was within normal 
limits with regard to rate and rhythm.  [Normal speech is 
consistent with a 30 percent rating as opposed to the 
circumstantial, circumlocutory, or stereotyped speech which 
is part of the criteria for a 50 percent rating.]  The 
predominant mood was one of depression and affect was 
appropriate to content.  [There was no report of a flattened 
affect consistent with a 50 percent rating.]  The veteran's 
thought processes were logical and tight and no loosening of 
associations was noted, nor was there any confusion.  The 
veteran was oriented in all spheres.  [These normal findings 
also indicate that the level of impairment required for a 
higher rating was not present.]  There was no gross 
impairment of memory.  [Which differentiates the veteran's 
manifestations from the memory impairment which is part of 
the criteria for a 50 percent rating.]  Insight was somewhat 
limited and judgment was adequate.  The diagnosis was major 
depressive disorder, single episode, moderate.  

The GAF was 53.  As noted above, a GAF from 51 to 60 is 
defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g. few friends, conflicts with co-workers).  A GAF of 53 
would not provide evidence that the disability exceeded 30 
percent.  

The doctor commented that no evidence was obtained that the 
veteran was unemployable.  It was noted that he was currently 
working.  Here again, the findings of the trained medical 
professional provide the most probative evidence as to the 
extent of the disability and the findings on this examination 
do not approximate the criteria for a higher evaluation.  
38 C.F.R. § 4.7 (2002).  

Clinical notes followed the veteran's progress but did not 
provide sufficient information to rate the disability until 
May 10, 2001.  The VA medical records made prior to May 10, 
2001, provide the most probative evidence as to the extent of 
the veteran's disability.  They establish, by a preponderance 
of the evidence, that the service-connected dysthymic 
disorder did not approximate the criteria for a rating in 
excess of 30 percent before May 10, 2001.  

It should be noted that prior to May 10, 2001, there is no 
competent evidence of the criteria for a 70 percent rating.  
That is, there is no competent evidence of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or inability to establish and maintain effective 
relationships.  

Further, prior to May 10, 2001, there is no competent 
evidence of the criteria for a 100 percent rating.  That is, 
there is no competent evidence that the service-connected 
dysthymic disorder resulted in total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

Evidence and Analysis, Rating in excess of 50 percent from 
May 10, 2001  The detailed evaluation done on May 10, 2001 
resulted in an increased evaluation to 50 percent.  On and 
after May 10, 2001, we find the evidence from trained medical 
professionals establishes that the service-connected 
psychiatric disability does not approximate the criteria for 
higher, 70 or 100 percent, ratings.  

When the veteran was examined in May 2001, He reported that 
he had been a mail carrier for 15 years but had lost his job 
because of his back and ankle.  He was casually dressed and 
appropriately groomed and made the appropriate amount of eye 
contact.  He was cooperative, although tearful at times.  
Speech had a regular rate, rhythm, and prosody.  Volume was 
intact.  His thought processes were logical and goal 
oriented.  Associations were linear.  There were no current 
suicidal or homicidal ideations, hallucinations or delusions.  
His mood was depressed.  His affect was congruent with his 
stated mood and full range.  Judgment and insight were fair 
to good.  The veteran was seeking treatment and hoped for 
improvement.  He was awake, alert and oriented.  The 
diagnosis was major depressive episode, recurrent.  The GAF 
was 41.  A GAF of 41 to 50 is defined as "Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  DSM-IV, at 32; Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).  

The manifestations described in May 2001 do not approximate 
the criteria for any evaluation in excess of 50 percent.  
Specifically, the veteran and examiner associated the 
occupational impairment with the physical disabilities rather 
than the service-connected dysthymic disorder.  While the 
veteran has reported deficiencies in most areas, such as 
work, school, and family relations, these deficiencies have 
been associated with his physical disabilities rather than 
the service-connected dysthymic disorder.  There is no 
impairment in judgment or thinking.  The mood impairment does 
not exceed that associated with the 50 percent rating.  There 
is no evidence of such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or inability to establish and maintain effective 
relationships.  Thus, the disability does not approximate the 
criteria for a higher rating.  38 C.F.R. § 4.30 (2002).  

The clinical records contain the report of a detailed 
evaluation done in January 2002.  The veteran was casually 
but neatly dressed and groomed.  He was pleasant and seemed 
to be in fair spirits, although at one point he cried when 
talking about his pain and disability preventing him from 
doing things.  He was alert and oriented.  His speech was 
logical and coherent.  There was no obvious evidence of 
psychosis or cerebral dysfunction.  He was rather somatically 
preoccupied and spent the majority of the session talking 
about physical problems.  He said he had a long history of 
depression related to his physical disabilities.  He was 
taking medication for depression.  He said he had a lot of 
trouble sleeping but thought it was due to pain and not 
depression.  The primary diagnosis was major depressive 
disorder, recurrent, mild degree.  Pain was report to be 8 
out of 10.  The GAF was 41.  Similar information was reported 
in a March 2002 VA clinical note.  Here, again, we see that 
the veteran's complaints and the findings of the trained 
medical professional do not approximate the criteria for 70 
percent or 100 percent ratings.  

A VA mental examination was done in May 2002.  The veteran 
felt down because he could not do what he used to do.  He 
also said that he and his wife got into arguments because of 
his aches and pains.  He described his appetite as fair.  
Sleep was described as fair, averaging 5 hours, if he took 
medication.  He said he had been depressed for years and was 
very depressed at times.  He denied anhedonia.  Libido was 
diminished.  He reported suicidal and homicidal ideation but 
denied intent.  He was casually groomed and maintained good 
eye contact.  He was fully cooperative.  He appeared both 
anxious and dysphoric during the examination.  Speech was 
within normal limits with regard to rate and rhythm.  The 
predominant mood was one of anxiety and depression; and 
affect was appropriate to content.  Thought processes and 
associations were logical and tight.  There was no loosening 
of associations or confusion.  No gross impairment of memory 
was observed and the veteran was oriented in all spheres.  
There were no hallucinations or delusions.  Insight was 
limited and judgment was adequate.  The diagnosis was 
dysthymic disorder.  The GAF was 45.  The doctor commented 
that he did not find any evidence of a co-existing mental 
disorder, either related or unrelated to his depression.  He 
examiner did find evidence that the depression was related in 
part to his physical symptoms and marital problems.  

Once again, the findings of a trained medical professional 
provide the most probative evidence as to the extent of the 
disability.  Here, they establish by a preponderance of the 
evidence that the manifestations of the service-connected 
dysthymia do not exceed the criteria for a 50 percent rating 
and do not approximate any of the criteria for the 70 or 100 
percent evaluations.  

Specifically, considering the criteria for a 70 percent 
rating, there is no evidence that the dysthymic disorder, by 
itself, results in occupational and social impairment, with 
deficiencies in most areas, such as work, school, or family 
relations, which would be consistent with a 70 percent 
evaluation.  There is no impairment in judgment or thinking.  
Mood is within that contemplated by the current rating.  
There are no symptoms such as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or inability to establish and maintain effective 
relationships.  

Similarly, there is no evidence that the disorder 
approximates the criteria for a 100 percent evaluation.  The 
medical evidence establishes that the disorder does not 
result in total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

In conclusion, as set forth in detail above, the evidence 
does not support a higher evaluation before or as of May 10, 
2001.  

Other Criteria and Extraschedular Rating  The potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (2001) have been considered whether or 
not they were raised by the veteran as required by the 
holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2001).  
The Board, as did the RO (see statement of the case dated in 
March 1998 2000), finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2001).  
In this regard, the Board finds that there has been no 
showing by the veteran that his service-connected dysthymic 
disorder, alone, has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A higher evaluation for the service-connected dysthymic 
disorder, rated as 30 percent disabling from April 22, 1997 
to May 9, 2001, is denied.  

A higher evaluation for the service-connected dysthymic 
disorder, rated as 50 percent disabling from May 10, 2001, is 
denied.  


		
	GARY L. GICK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.  





 


